Citation Nr: 0003923	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-20 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for right elbow 
epicondylitis.  

3. Entitlement to service connection for migraine headaches 
with syncope episodes.  

4. Entitlement to service connection for a left knee injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had verified service from October 1973 to 
November 1975.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The January 1997 and February 1998 VA examinations raise the 
issues of entitlement to service connection for tinnitus, a 
neck disability characterized as degenerative disc disease of 
the cervical spine, depression, left ankle edema, and 
elevated blood pressure.  Where a review of all documents and 
any oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit, or if appropriate, to return the issue to the RO for 
development and adjudication of the issue.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  As these issues have not been 
developed for appellate review, the Board refers the issues 
of entitlement to service connection for tinnitus, a neck 
disability characterized as degenerative disc disease of the 
cervical spine, depression, left ankle edema, and elevated 
blood pressure to the RO for appropriate action.  

The veteran withdrew his request for a personal hearing 
before a member of the Board in March 1998.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  



FINDINGS OF FACT

1. Bilateral hearing loss was not present during service and 
is not related to any incident of service.

2. Right elbow pain, diagnosed as right elbow epicondylitis, 
was demonstrated during the veteran's active military 
service.  

3. Migraine headaches with syncope episodes were demonstrated 
during active military service. 

4. Patellar femoral syndrome of the left knee was 
demonstrated during active military service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.303 (1999).  

2. Resolving all reasonable doubt in favor of the veteran, 
right elbow pain, diagnosed as right elbow epicondylitis, 
was incurred during his military service.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.102, 3.303.  

3. Migraine headaches with syncope episodes had its onset in 
military service.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303.

4. Patellar femoral syndrome of the left knee was incurred 
during his military service.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well-grounded 
in accordance with 38 U.S.C.A. § 5107 (West 1991), that is, 
his claims are plausible based upon clinical evidence of a 
current diagnosis of injuries related to his period of 
service.  See Caluza v. Brown, 7 Vet. App. 489 (1995).  After 
a review of the evidence of record, the Board concludes that 
the duty to assist the veteran in the development of evidence 
pertinent to his claim has been satisfied.  See 38 U.S.C.A. 
§ 5107.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).


A.  Bilateral hearing loss

In essence, the veteran contends that his military 
occupational specialty, air frame repair specialist, resulted 
in his hearing loss.  He was exposed to rivet guns, aircraft 
engine whine or blast, and aerospace ground equipment 
throughout his military career.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  If there is a current hearing loss disability for VA 
purposes, (i.e., satisfying the criteria of 38 C.F.R. § 
3.385), then evidence must be submitted that establishes a 
causal connection between service and the current disability.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Hence, 
even though a veteran may not have had hearing loss at the 
time of separation from service, he or she may still 
establish service connection by meeting the above the 
requirements.  Id.  

Service medical records dated for the period from July 1973 
to November 1975 reflect that the veteran's auditory 
thresholds on enlistment were 0, 0, 0, -, 0, and 0, 0, 0, -, 
0 in the right and left ears respectively.  An April 1974 
Supplemental Medical History (for hazardous occupations) 
reflects that the veteran has been exposed to welding, 
grinding, and hazardous noise and that his occupation was air 
frame repair.  A reference audiogram dated in May 1974 
reflects auditory thresholds of 20, 25, 25, 25, 25, and 30, 
30, 25, 20, 25 in the right and left ears respectively.  The 
September 1974 audiogram reflects auditory thresholds of 35, 
30, 25, 25, 45, and 25, 25, 25, 25, 35 in the right and left 
ears respectively.  A Supplemental Medical History (for 
hazardous occupations) reflects that he has worked with metal 
grinding and hazardous noise.  The September 1974 report of 
medical history reviewed by a medical corpsman reflects 
questionable hearing loss - normal on this examination.  A 
hearing conservation data sheet dated in February 1975 
reflects auditory thresholds of 10, 20, 10, 15, 10, and 30, 
15, 20, 20, 30 in the right and left ears respectively.  A 
hearing conservation data sheet dated May 28, 1975 reflects 
auditory thresholds of 35, 30, 35, 35, 40, and 35, 35, 35, 
45, 50 in the right and left ears respectively.  A June 1975 
hearing conservation data worksheet reflects that the veteran 
has worked as a structural repairmen for 2 years and that he 
is on the flight line.  The auditory thresholds were 50, 55, 
60, 65, 80 and 40, 40, 45, 50, 60 in the right and left ears 
respectively.  Other entries dated in June 1975 reflect a 
physical profile serial report which reflects a "significant 
hearing threshold shift", progressive bilateral hearing loss 
"despite" his removal from the noise hazardous environment 
and his use of ear plugs, and tinnitus when in a quiet 
environment occasionally associated with cephalalgia, as well 
as evaluate for malingering.  

The July 1975 hearing conservation data record shows hearing 
loss, that the veteran had been exposed to a rivet gun, and 
that an [audiology] consult was done.  The initial ear, nose, 
and throat clinic consultation on September 8, 1975 indicated 
that the audiogram was inconsistent.  The auditory thresholds 
were 85, 85, 90, 90, 90 and 75, 95, 100, NR, NR, in the right 
and left ears respectively.  Speech discrimination in the 
right ear was 96 percent and 92 percent in the left ear.  The 
report reflects hearing loss and "?" non-organic component.  
Additional comments recorded on the hearing evaluation 
reflect non-organic loss "?", Stenger negative, and 30 to 
40 decibels difference between the puretone average and 
speech reception threshold.  

A subsequent audiogram completed for separation on September 
18, 1975 reflects that the veteran's ears (i.e., auditory 
acuity) were evaluated as abnormal.  The report of medical 
examination shows significant hearing loss by audiogram and 
that he heard conversation well.  Item 71 of the report of 
medical examination reflects auditory thresholds of 80, 85, 
95, 90, 90, and 75, 85, 85, 90, 90 in the right and left ears 
respectively.  Item 73, notes and significant or interval 
history, demonstrates that the veteran was presently being 
processed for separation under the provisions of AFM 39-12.  
Item 74, summary of defects and diagnoses, reflects, inter 
alia, that the evaluation of the ears (Item 22) and the 
audiometer results (Item 71) demonstrated normal hearing and 
made reference to a consultation [report].  Item 75, 
recommendations - further specialist examinations indicated, 
reflects that there were no mental or physical defects that 
would warrant action under the provisions of AFM 35-4.  Item 
76, physical profile, reflects that the veteran was issued a 
hearing profile of "1" which demonstrated a high level of 
medical fitness.  A subsequent consultation in October 1975 
noted by the examiner who completed the September 18, 1975 
separation examination reflects normal hearing.  A service 
department record dated in November 1975 reflects that it had 
been determined by [the medical corps] that there were no 
mental or physical defects that would warrant actions under 
the provisions of AFM 35-4, and that the veteran was 
qualified for separation.  

The private medical records of Dr. Schlosser dated for the 
period of January 1990 to December 1996 make no mention of 
hearing loss or difficulty hearing.

A detailed January 1997 VA general medical examination is 
silent as regards hearing loss.  The veteran was accorded VA 
audiological examinations in January and February 1997.  The 
audiologist noted that the second VA examination was an 
attempt to elicit valid compensation and pension information.  
The auditory thresholds were 35, 25, 30, 40, 45, and 35, 25, 
20, 25, 30 in the right and left ears respectively.  The 
puretone average in the right ear was 35 and 25 in the left 
ear.  The Maryland CNC speech recognition score was 94 
percent in the right ear and 84 percent in the left ear.  The 
audiologist's summary reflects that the results from 
"today" and those of "a week ago" show a hearing loss 
ranging from a moderately severe to a mild hearing loss.  The 
responses to both speech and puretone stimuli were very 
inconsistent within each specific test as well as in support 
of each other.  The veteran did not appear to present any 
difficulty during the interview or in communicating with 
others at various appointments at this clinic.  The 
audiologist opined that the veteran may possibly have a 
hearing impairment, but the test results are inconsistent and 
probably not an accurate measure of his hearing capability.  
The veteran was thoroughly counseled with regards to the 
importance of test and inter-test consistency before being 
re-evaluated two times.  The audiologist added that the 
results were not recommended for adjudication.  

Audiograms dated in November and December 1997 are of record.  
The December 1997 audiogram reflects a speech discrimination 
score of 90 percent in the right ear and 40 percent in the 
left ear.  The origin of these audiograms is unclear.  It is 
not apparent whether these audiograms were conducted in 
accordance with VA regulations.  See 38 C.F.R. § 4.85.  

A February 1998 VA general medical examination reflects that 
the veteran has impaired hearing, bilaterally.  The 
examination also reflects that the veteran was employed as a 
missile launch service mechanic until June 1993 when he began 
receiving Social Security disability benefits for an 
unrelated condition.  The examiner did not provide a nexus 
opinion.  

At the outset, the Board stresses that this claim was well-
grounded on the basis of the audiological discrepancies in-
service even though the separation examination concluded that 
the hearing was normal and the February 1998 VA general 
medical examination which diagnosed impaired hearing.  
However, in light of the extensive audiological evaluations 
in-service for inconsistent test results with an ultimate 
finding of normal hearing and similar testing post service, 
the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran has a hearing 
loss disability related to his military service.  

In reaching this determination, the Board has considered and 
evaluated all evidence of record including the medical 
opinion contained in the February 1997 VA audiology 
examination together with the February 1998 general medical 
examination.  The Board notes that while the September 1974 
report of medical examination noted questionable hearing 
loss, the hearing was normal on that examination.  
Thereafter, the veteran presented with what appeared to be 
progressive hearing loss.  Serial audiology examinations in 
1975 noted that the veteran presented with progressive 
hearing loss despite his being reassigned from the hazardous 
noise environment.  At that time, there was concern that the 
veteran was malingering.  Although the audiometer results 
obtained for separation in September 1975 reflect impaired 
hearing, the ultimate conclusion following ear, nose, and 
throat consults was that the veteran's hearing was normal.  

It is curious to note that the veteran gave a detailed 
history on the VA joints examination accorded him in January 
1997.  Not one mention was made by the examiner that the 
veteran was hard of hearing or that he had difficulty 
communicating.  Most important, prior to the January and 
February 1997 VA audiology examinations, the veteran was 
thoroughly counseled with regards to the importance of test 
and inter-test consistency before being re-evaluated two 
times.  Following the second test, the VA audiologist opined 
that the veteran may possibly have a hearing impairment, but 
the test results were inconsistent and probably not an 
accurate measure of his hearing capability.  Although the 
examiner noted that the veteran may possibly have hearing 
loss, he did not recommend using the results for 
adjudication.  In that regard, there is no competent clinical 
evidence that demonstrates a hearing loss or a medical 
opinion establishing a nexus to incidents in-service (i.e., 
rivet guns or aircraft engine whine).  Although bilateral 
impaired hearing was diagnosed on the February 1998 VA 
general medical examination, the use of those words alone are 
not adequate to establish that the alleged impaired hearing 
is related to his military service.  Of note, there is no 
reliable audiology examination of record to support a 
diagnosis of hearing loss.  

The Board has also considered the veteran's assertions that 
he was exposed to hazardous noise as an air frame repair 
specialist while in the military and that his present hearing 
loss is related to that military service.  The Board does not 
dispute that he was exposed to hazardous noise in-service.  
However, the evidence of record also reflects that the 
veteran was employed as a missile launch service mechanic as 
recent as June 1993.  This evidence suggests that the veteran 
may have had other noise exposure beyond his military 
service.  As it is in the province of trained professionals 
to enter conclusions which require medical opinions as to 
causation, see Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay assertions are not competent evidence that 
the currently diagnosed impaired hearing existed since 
service, and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  

In summary, the evidence shows that impaired hearing was not 
manifest on separation from service, that the veteran was 
employed as a missile launch service mechanic in June 1993, 
and that there are no reliable audiograms since service to 
establish that the currently diagnosed impaired hearing is 
related to any incident of service.  Accordingly, because the 
preponderance of the evidence does not indicate a hearing 
impairment on separation from service or that any current 
hearing impairment is related to the incidents of his 
military service, his claim for service connection for 
bilateral hearing loss must be denied.  


B.  Right elbow epicondylitis

The veteran asserts that he fractured his right elbow in 
December 1973 or January 1974 when he slipped and fell on an 
icy walkway hitting his right elbow at Chanute Air Force 
Base.  

The service medical records for the period of July 1973 to 
November 1975 reflect that the upper extremities were 
evaluated as normal on enlistment.  Service medical records 
created at Chanute Air Force Base dated in December 1973 and 
January 1974 reflect right arm and elbow pain, that he fell 
on his right elbow three weeks ago and then re-injured the 
[elbow].  The physical examination reflects tenderness over 
the olecranon.  The x-ray reports reflect that there was no 
fracture, dislocation, or other significant abnormality seen.  
The impression was bruised olecranon.  The plan was to pad 
the elbow.  The September 1974 and September 1975 report of 
medical examinations reflect that the upper extremities were 
evaluated as normal.  

The private medical records from Dr. Schlosser dated for the 
period of January 1990 to December 1996 reflect that in May 
1996 the veteran had some right lateral epicondylitis and had 
not really tried anything for it.  On examination, there was 
tenderness over the lateral epicondyle on the right arm but 
there was no swelling, and he had normal range of motion.  
Inter alia, the assessment was mild right lateral 
epicondylitis.  A forearm strap was recommended for the 
tennis elbow as well as over the counter anti-inflammatories.  
In August 1996, the veteran mentioned an ongoing problem with 
his right elbow.  On examination, there was some very mild 
tenderness around the lateral epicondyle with good range of 
motion and no swelling.  A subsequent entry in August 1996 
reflects recheck - "?" possible right elbow injection.  

The January 1997 VA joints examination reflects that the 
veteran slipped on snowy ground in December 1973 striking his 
right elbow against the pavement.  The right elbow 
immediately became painful and edematous.  He was evaluated 
at the base hospital at Chanute Air Force Base following the 
injury.  X-rays of the right elbow did not reveal evidence of 
fracture.  He has experienced frequent right olecranon area 
pain since the December 1973 injury.  The right elbow pain 
has gradually increased in frequency and severity.  The right 
elbow pain has been constant for the past few years.  The 
onset of cold and damp weather increased the right elbow 
pain.  The examiner noted that the veteran's right elbow 
strength has been significantly impaired in recent years.  
The examiner noted that the specific cause of the veteran's 
recurring right elbow pain and impaired right arm strength 
was undetermined.  The January 1997 x-ray of the right elbow 
was normal.  

The veteran was accorded a VA examination in February 1998.  
The examiner recorded the same history as reported in January 
1997.  The diagnostic impression reflects that the veteran 
sustained an injury to his right elbow in December 1973, that 
he had experienced frequent right olecranon area and right 
lateral elbow pain since the injury, and that right elbow 
epicondylitis is believed to be the cause of the veteran's 
recurring right elbow area pain.  The right elbow x-ray of 
January 1997 was normal.  

From the foregoing competent evidence, it is apparent that 
the veteran sustained a right elbow injury in December 1973 
while on active duty, that he has suffered right elbow pain 
at least since service as demonstrated by private and VA 
medical records, that he was diagnosed with a bruised and 
tender olecranon while on active duty in January 1974, and 
that he continues to have pain and tenderness over the 
olecranon currently diagnosed as right elbow epicondylitis by 
private and VA physicians in 1996, 1997, and 1998.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303.  
Despite the interval of time since the initial injury, the 
veteran has presented a consistent history, without any 
intercurrent injury or pathology to the right arm or elbow 
subsequent to the prior injury and treatment.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991) (Section 3.303(b) 
requires continuity of symptomatology, not continuity of 
treatment).  In such circumstances, a grant of service 
connection is warranted only when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in-service.  See Savage v. Gober, 10 Vet. App. 488 
(1997); 38 C.F.R. § 3.303(d).  In light of the right elbow 
injuries in-service, the continuity of symptoms post-service, 
the in-service and post-service diagnoses of right elbow 
pain/ olecranon tenderness/ epicondylitis, it is the Board's 
judgment that the evidence is in equipoise regarding the 
claim, which raises consideration of the benefit of the doubt 
doctrine.  As such, the benefit of the doubt is resolved in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, service connection for right elbow pain, 
diagnosed as right elbow epicondylitis, is warranted.  


C.  Service connection for migraine headaches with syncope 
and a left knee injury

As reasoned in the earlier discussion, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

At the outset, the Board acknowledges that the RO concluded 
that these conditions pre-existed the veteran's military 
service.  In that regard, the Board notes that subsequent to 
enlistment, the veteran reported having headaches prior to 
enlistment and having sustained a left knee injury in high 
school.  However, his reports following a normal enlistment 
examination are insufficient without a factual predicate in 
the record to support a finding that these conditions existed 
prior to enlistment.  See 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (1999); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  On review of the examinations coincident with 
enlistment and subsequent thereto, none of the examiners in-
service concluded that the migraine headaches with syncope 
and the left knee pain pre-existed service.  Therefore, in 
regards to these conditions, the veteran is presumed to have 
been in sound condition on enlistment for service.  And, the 
question becomes whether these conditions were incurred in-
service.  





I. Migraine headaches with syncope

The veteran asserts that while working on an aircraft 
fuselage in 1975 "?", he slipped off the top of the craft 
and hit his head on the wing of the aircraft causing pain and 
severe headaches.  He contends that he still has pain.  He 
reports that he had headaches [occasionally] before entering 
service; he characterized these as normal.  

Service medical records for the period of July 1973 to 
November 1975 reflect that the veteran's head and neurologic 
status were evaluated as normal on enlistment.  The veteran 
denied having or ever having had severe or frequent headaches 
on the July 1973 report of medical history.  Prior to April 
1974, headaches were associated with upper respiratory 
infection.  Thereafter, an April 1974 report of medical 
history reflects frequent or severe headache.  The veteran 
was referred for an ophthalmologic consultation for 
difficulty reading and headaches.  He was issued an eye glass 
prescription.  The service medical records dated between May 
1974 and January 1975 to include a neurology clinic consult 
dated in August 1974 reflect that the veteran was evaluated 
on numerous occasions for multiple instances of fainting or 
blacking out, severe headaches, blurring of vision with 
bright spots, syncope, and second degree migraine headaches 
that were medicated with Bellergal two times a day.  In 
brief, the head and neurologic evaluations were normal for 
this period.  A May 1974 skull series to evaluate blacking 
out spells plus severe headache was negative.  The June 1974 
electroencephalogram (EEG) was within normal limits.  A July 
1974 physical profile reflects dizziness and syncope, 
etiology unknown and that the veteran should not work in high 
places.  The diagnostic impressions included blacking out 
spell and headache, rule out head pathology, and probable 
functional; doubt organic pathology; syncope "?" secondary 
to migraine headaches; frequent headaches, second degree 
migraine headaches; and dizziness and fainting spells due to 
headaches, cause unknown.  A medical evaluation Board was 
recommended in September and December 1974.  In December 
1974, the veteran felt that getting out of the air force 
would help.  

Service medical records for the period from January 1975 and 
November 1975 to include internal medicine consults reflect 
ongoing evaluations and treatment of migraine headaches, head 
trauma in 1974, and syncope/ unconsciousness.  The neurologic 
examinations during this period were within normal limits.  
During this period, the veteran medicated with Bellergal and 
Norflex for the headache.  In pertinent part, the January and 
May 1975 internal medicine narrative summaries reflect that 
the veteran had symptoms of bifrontal and bitemporal 
headaches, dizziness, and passing out spells for 
approximately five years.  The symptoms included occipital 
pounding headaches that occurred on an almost daily basis and 
are accompanied approximately two to three times a month with 
episodes of frank syncope.  The veteran reported that, in the 
last 3 years, tinnitus, blurred vision, and dizziness often 
preceded the headaches.  He reported passing out in October 
1974 for two or three hours.  He denied any injury associated 
with that episode.  Since that time, the veteran had 10 or 12 
more episodes of passing out, usually associated with 
postural change and never involving a fall.  Most of his 
episodes occurred at work.  It was recommended that the 
veteran should undergo a medical evaluation Board to 
determine his level of disability and/or whether he should be 
maintained on active duty in the service.  Multiple 
transmittals dated in February and March 1975 reflect, in 
essence, schedule medical evaluation Board.  The May 1975 
internal medicine narrative summary reflects that the veteran 
did not require a medical evaluation Board.  A physical 
profile serial report dated in May 1975 contained no 
individual restrictions for simple syncope with possible 
postural relationship.  The diagnoses during this period 
included syncope of unknown etiology and migraine headaches; 
and headache, secondary to muscle spasm and simple syncope 
with possible postural relationship.  The September 1975 
report of medical examination completed for separation under 
AFM 39-12 reflect that the head and neurologic evaluations 
were normal.  The veteran separated from service in November 
1975.  

A private medical record from Dr. Schlosser dated in October 
1996 reflects that the veteran has had migraine type 
headaches for many years and these have been stable.  The 
veteran usually gets an aura with some scotomata and then the 
headaches come in fairly severely at times.  He gets these 
[migraine type headaches] multiple times per week.  Sometimes 
the veteran "gets nauseated" but does not vomit.  Dr. 
Schlosser noted that these certainly sound like vascular 
headaches.  A trial of Cafergot was recommended.  

The January 1997 VA joints examination reflects that the 
veteran fell from the fuselage of an aircraft striking the 
occipital area of his head against the wings of the plane in 
January 1975.  He immediately experienced occipital head pain 
and light-headedness and the symptoms persisted.  The injury 
occurred at Edwards Air Force Base.  The veteran was 
transferred to Travis Air Force Base for further evaluation 
one month after the injury.  Frequent headaches have 
persisted since the head injury.  The headaches have not 
changed significantly in frequency or severity since 1975.  
The diagnostic impression included, inter alia, that the 
veteran has experienced recurrent headaches, most severe in 
the frontal area of the head, since the January 1975 head 
injury and the headaches are believed to be of the post 
traumatic type.  

The February 1998 VA examination reflects that the veteran 
sustained an injury to the occipital area of his head in 
January 1975, as noted in the previous compensation and 
pension examination.  The veteran underwent a neurologic 
work-up at Travis Air Force Base, approximately one week 
following the above injury.  The veteran has experienced 
recurrent headaches, most severe over the frontal area, since 
the 1975 injury.  Nausea, vomiting, and impaired vision are 
frequently associated with the headaches and the headaches 
are often relieved by Imitrex.  Lightheadedness and, at 
times, near syncope is associated with the severe head pain.  
The veteran's headaches are believed to be of the migraine 
type with a post traumatic headache component related to the 
January 1975 injury.  

Based on a review of the evidence of record, entitlement to 
service connection for migraine headaches with syncope 
episodes has been established.  The record overall 
establishes that the veteran's currently diagnosed migraine 
headaches with a post traumatic headache component initially 
began in-service and is attributable to head trauma.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303.  
As discussed above, service medical records show that the 
veteran sustained head trauma and developed severe headaches 
thereafter with syncope episodes, which required medical 
evaluation and treatment.  It is also noted that diagnoses of 
syncope, etiology unknown, and migraine headaches; symptoms 
of bifrontal and bitemporal headaches preceded by tinnitus, 
blurred vision, and dizziness; and headache secondary to 
muscle spasm and simple syncope with a possible postural 
relationship were documented during his active military 
service.  Additionally, the veteran complained of frequent or 
severe headaches, dizziness, and fainting spells.  Further, 
the Board recognizes the examiner's opinion in 1998 which 
attributes the veteran's headaches to be the migraine type 
with a post traumatic headache component related to the in-
service injury.  Considering the veteran's service medical 
reports and the post-service medical opinion which attributes 
the veteran's current migraine headaches with syncope 
episodes to in-service events, the Board finds that 
entitlement to service connection has been established.  See 
38 U.S.C.A. § 1110, 5107.  

In this case, the Board acknowledges the absence of clinical 
reports demonstrating treatment following military service.  
However, the Board emphasizes that the record overall 
establishes that the veteran's migraine headaches with 
syncope episodes had its onset in-service and is more 
properly attributable to in-service causes.  In this regard, 
the Board emphasizes that the first medical evidence post-
service, a private medical record of Dr. Schlosser dated in 
October 1996, reflects that the veteran has had migraine type 
headaches for many years which had been stable and that he 
usually got an aura with some scotomata, which is consistent 
with clinical findings in-service.  Despite the period of 
time between service and the next medical evidence of record, 
the aforementioned evidence indicates that the veteran 
experienced symptomatology associated with the migraine 
headaches since service.  The Board stresses that section 
3.303(b) requires continuity of symptomatology, not 
continuity of treatment.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  As long as the evidence of record shows that 
the veteran's current migraine headaches with syncope 
episodes are causally related to in-service events or 
treatment, entitlement to service connection may be 
established.  See Caluza and Epps, both supra.  As reasoned 
above, the competent evidence of record supports the 
veteran's assertions which attribute his current migraine 
headaches with syncope episodes to service.  The record shows 
that during service the veteran sustained head trauma in 
1974, that he experienced migraine headaches with syncope 
episodes on multiple occasions, that he received treatment 
and hospitalization, and that the veteran still complained of 
frequent or severe headaches, dizziness or fainting spells at 
separation from service.  Moreover, the February 1998 VA 
examination reflects that the headaches are believed to be of 
the migraine type with a post traumatic headache component 
related to [an in-service] injury.  

Considering the foregoing evidence of record which supports 
that the veteran sustained a head trauma in-service, that the 
onset of his migraine headaches with syncope occurred during 
his military service, and that the veteran has migraine 
headaches with syncope now, together with the examiner's 
belief that the migraine headaches are related to the in-
service head injury, the Board concludes that the evidence 
supports the claim of entitlement to service connection for 
migraine headaches with syncope episodes.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  Left knee injury

Service medical records for the period of July 1973 to 
November 1975 reflect that the lower extremities were 
evaluated as normal on enlistment.  The April 1974 report of 
medical history reflects complaints of trick or locked knee, 
that his left leg goes to sleep when standing a long time, 
and that he was advised to have operation on his knee in 
1973.  A September 1974 orthopedic consult reflects that the 
veteran injured his left knee in high school.  The veteran 
did not have his records and the examiner noted that he could 
not examine them.  The note reflects that the knee was 
initially quite swollen, but recently he has had no problems 
with the knee, and has had no problems during his air force 
career.  On physical examination, the left knee was within 
normal limits.  The x-ray of the left knee for recurrent 
dislocations was within normal limits.  The impression was 
normal left knee but cannot rule out quiescent [. . .] 
derangement.  The September 1974 report of medical history 
reviewed by a corpsman reflects trick knee - see consult.  An 
October 1974 x-ray of the knee for pain and locking of the 
left knee reflects no evidence of bone or joint pathology.  
The September 1975 report of medical history together with 
the report of medical examination signed by medical corpsmen 
reflect that the lower extremities were evaluated as normal, 
that he was advised to have the left knee repaired for torn 
cartilage in 1970, that the left knee locked - no problems 
over the past few years, and that the knee was within normal 
limits - see consult. 

The private medical records of Dr. Schlosser dated for the 
period of January 1990 to December 1996 make no mention of a 
left knee injury.  

The January 1997 VA joints examination reflects that the 
veteran sustained a twisting injury to his left knee in the 
summer of 1974 while coming down a flight of stairs.  The 
left knee immediately became painful and edematous.  The 
veteran recovered from the acute left knee injury over a 
period of a few weeks, but has experienced intermittent left 
knee pain, most severe over the anteromedial aspect of the 
knee, and persistent left knee edema since the 1974 left knee 
injury.  The left knee pain often develops or increases in 
severity following the onset of cold and damp weather.  
Following the examination, the examiner opined that the 
specific cause of the veteran's recurring left knee pain and 
impaired left leg strength was undetermined.  The January 
1997 x-ray of the left knee was normal.  

The February 1998 VA examination reflects that the veteran 
sustained a left knee injury in the summer of 1974 and that 
the veteran has experienced frequent knee pain, most severe 
over the anterior, anterior medial, and anterior lateral 
aspects of the knee since the injury.  The examiner 
referenced the January 1997 VA examination noting that the 
left knee x-ray was normal.  He added that patellar femoral 
syndrome is believed to be the cause of the veteran's 
recurring left knee pain.  The veteran's impaired left lower 
extremity strength is believed to be secondary to the 
persistent left knee pain.  

The veteran contends that while walking down a flight of 
stairs in 1974 or 1975, he slipped and fell down wrenching 
his left knee causing severe pain and numbness of his lower 
extremity.  His knee swells and is numb from the knee joint 
down.  The knee is aggravated while using stairs, ladders, 
areo stands, and standing.  The Board accepts that while the 
veteran is competent to provide an account of the symptoms he 
has experienced, he is not competent to provide a medical 
diagnosis.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, he 
is capable of describing his symptoms.  As noted earlier, 
there were medical observations in-service referable to trick 
knee, locked knee, and recurrent dislocations.  The Board 
also observes that the September 1974 consult noted that 
quiescent [. . .] derangement could not be ruled out.  It is 
noted that for more than 22 years after service there are no 
complaints or references to a left knee injury in the post-
service clinical records.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (Section 3.303(b) requires continuity of 
symptomatology, not continuity of treatment).  Nevertheless, 
in February 1998 by VA examination, his chronic left knee 
pain since service is diagnosed as patellar femoral syndrome 
and that his left lower extremity strength is believed to be 
secondary to the left knee pain.  In this regard, the veteran 
has presented credible medical evidence of a current 
disability diagnosed as patellar femoral syndrome that is 
related to his period of military service.  See Caluza v. 
Brown, 7 Vet. App. 489 (1995); 38 C.F.R. § 3.303(d).  
Accordingly, service connection for a left knee injury 
diagnosed as patellar femoral syndrome is warranted.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for right elbow pain, diagnosed as right 
elbow epicondylitis, is granted.

Service connection for migraine headaches with syncope 
episodes is granted. 

Service connection for patellar femoral syndrome of the left 
knee is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

